Citation Nr: 0614838	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  98-00 816	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain in the ankles, knees, hands and 
elbows.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to April 
1974 and from November 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1996 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee.  During the pendency of the appeal, the 
matter was transferred to the Montgomery, Alabama RO.  

This case was last before the Board in June 2003 and was 
remanded for development and due process purposes.  Other 
issues formerly on appeal were also disposed of by the Board 
in prior decisions.  This current matter is now returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's joint pain affecting his ankles, knees, 
hands and elbows has been diagnosed as arthralgia.  

2.  There is no competent medical evidence showing that the 
veteran's joint pain affecting his ankles, knees, hands and 
elbows, diagnosed as arthralgia, is related to service.


CONCLUSION OF LAW

Claimed joint pain affecting his ankles, knees, hands and 
elbows, was not incurred in, or aggravated by service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in August 1993.  After the claim was denied in May 
1996, a duty to assist letter addressing the issue was issued 
by the RO in May 2002.  This letter provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to service connection, including Gulf War claims, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  Additional duty to assist letters were 
provided by the Board in December 2002, and by the RO in 
October 2003.  The duty to assist letters, and the 
supplemental statement of the case issued in May 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
These documents also provided the veteran with the correct 
law addressing the issue of new and material evidence as well 
as explaining in detail what evidence the veteran must submit 
to reopen his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Reserve records were obtained and also 
associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This matter was 
remanded multiple times to include a VA examination. The VA 
examination of June 2000 adequately addresses this issue and 
satisfies the remands.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a March 2006 letter, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for this 
issue, even if this notice were deemed defective, it would 
constitute harmless error.  




II. Service Connection.

The veteran contends that he suffers from joint pain 
affecting his ankles, knees, hands and elbows as a result of 
his active service, including that service in the Persian 
Gulf.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303(d) (2005).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Further, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi symptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi 
symptom illness;" therefore, 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539- 543 (June 
10, 2003).  It was provided, however, in the new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic multi 
symptom illness."

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change. See VAOPGCPREC 7-2003.  In the 
instant case, the appellant's claim was pending on March 1, 
2002, and thus, the new law applies.  The law is more 
favorable to the veteran (i.e., it provides compensation for 
additional symptoms/disabilities), the Board's decision to 
proceed in adjudicating the veteran's claim seeking 
entitlement to service connection does not prejudice the 
appellant.  See Bernard, supra.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, joint pain. 38 C.F.R. § 3.317(b), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. 
§ 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In Combee v. Brown, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d 1039, 1043- 
1044 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.

Service medical records from the veteran's first period of 
service are noted to reveal one instance of pain in the right 
leg and ankle in March 1972.  Later in April 1972, the right 
leg pain was diagnosed as resolving ecchymycosis.  A January 
1974 record documented a right knee injury with a history of 
pre existing injury from childhood.  His April 1974 
separation examination revealed normal orthopedic findings, 
and no complaints of joint problems.   

National Guard records from between 1986 and 1995 reflect no 
evidence of joint pains, although he was treated for muscle 
cramps in February 1991.  Periodic physical examinations 
between February 1986 and April 1991 repeatedly revealed 
normal musculoskeletal examination of all extremities and he 
denied joint pain in the accompanying reports of medical 
history.  X-rays from January 1995 of the hands, knees, and 
elbows were normal.  

VA records include a June 1993 Persian Gulf examination, in 
which he endorsed complaints of diffuse joint pains.  There 
were no anatomical or functional defects of the joints noted.   

A December 1993 VA general examination showed no 
abnormalities on examination of the extremities and diagnosed 
the veteran with diffuse arthralgia particularly with the 
knees and hands, with aching soreness or occasional 
stiffness.  X rays of the knees, hands and elbows taken the 
same month were normal.  This examination gives a diagnosis 
of the veteran's joint pains as arthralgia, thereby removing 
the disorder from the realm of undiagnosed illnesses.  
Subsequent medical records and examination reports confirmed 
this diagnosis and failed to link this disorder to service.  

Private medical records from 1993 to 1998 include a January 
1995 X-ray which showed mild osteoarthritis of the right 
shoulder AC joint with no other significant findings.  No 
opinion as to etiology is given.  

A December 1994 VA general examination revealed complaints of 
his hands and knees hurting, with an unremarkable 
musculoskeletal examination with no functional defects shown.  
No diagnosis regarding his joints was made.  

A November 1998 VA joints examination revealed complaints of 
the veteran having twisted his back loading and unloading a 
truck, and his joints were said to have started hurting in 
1991.  He also gave a history of having been hit by a car a 
year ago and injured his right knee and ankle.  His 
complaints included pain, weakness, stiffness, swelling, 
instability, locking, fatigability and lack of endurance.  He 
treated with Robaxin and Darvocet.  Physical examination 
revealed no objective evidence of painful motion, edema, etc.  
He had a slight loss of motion of both knees, nearly a full 
range of motion of both ankles.  He had a slight loss of 
motion of both shoulders in all directions.  The diagnosis 
was arthralgia of the knees, shoulders, elbows and ankles, 
with no loss of function due to pain.  X-rays from November 
1998 were normal.  Again, no etiology opinion was given.  

A November 1999 VA examination revealed that the veteran 
claimed no injury to any of his joints.  His complaints 
included pain, weakness, stiffness, swelling, instability, 
locking, fatigability and lack of endurance.  He denied any 
treatment.  He endorsed flare ups with overuse and cold and 
denied any use of braces or appliances.  He complained that 
his joints interfered with driving.  

Physical examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement, or guarding 
of movement.  He had nearly full motion of both ankles, 
slight loss of motion of both shoulders, and slight loss of 
motion of both elbows.  He was assessed with arthralgia of 
the ankles, elbows and shoulders, with no loss of function 
due to pain.  X-rays taken this day were normal.  As with 
earlier examinations, etiology of this disorder was not 
addressed.  

The report of a June 2000 VA examination of the joints 
included a review of the claims file as well as examination 
of the veteran.  The veteran related a history of having no 
problems with his elbows and knees during his earlier period 
of service in the early 1970's.  He did not recall his elbows 
or knees being injured or hurting him back then, but that 
they began hurting him in 1991 and 1992 when he returned from 
Desert Storm.  He stated that his fingers were now starting 
to hurt.  He was noted to have had aspiration of a cyst 
behind the right knee in the past and denied any other 
surgery.  His complaints included pain, weakness, stiffness, 
swelling, instability, locking, fatigability and lack of 
endurance.  He denied heat and redness.  He denied any 
treatment or flare-ups.  He indicated that he used elastic 
knee braces at times and denied other appliances.  

Physical examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  He had 
slight guarding of movement.  Ranges of motion were slightly 
limited of the knees and elbows.  

The examiner diagnosed arthralgia of both knees and elbows, 
with no loss of function due to pain.  The examiner was 
unable to ascertain the etiology of this disability.  The 
examiner was unaware of any undiagnosed illness that would 
affect this.  He was unable to state that any active duty 
service constituted aggravation or worsening of any condition 
or of any disease worsened beyond natural progression during 
active duty.  The examiner stated that he did not know the 
etiology of joint problems and was unable to state whether it 
was at least as likely as not that the claimed joints 
disability were etiologically related to complaints, 
treatments or diagnoses reflected in his service medical 
records.  This examination report diagnosed the veteran's 
joint condition as arthralgia, which removes it from the 
criteria of an undiagnosed illness.  This examination failed 
to link the veteran's arthralgia to any period of active 
service.  

A November 2001 line of duty determination from the National 
Guard reflects that the veteran twisted his right knee during 
a period of active duty for training.  

VA treatment records from 1999 through 2003 reflect treatment 
for other complaints unrelated to this claim.  However one of 
the records dated in 2002 gave a history of arthroscopy 
surgery of the right knee in January 2002, but did not give a 
reason for this surgery.  

Regarding the possibility of whether the veteran could be 
service connected for any disability of the right knee, 
service connection for a right knee injury is noted to have 
been denied by an August 2003 rating decision, which is not 
presently on appeal.  

In summary for reasons discussed above, the Board finds that 
the preponderance of the evidence is against a grant for 
service connection for joint pain affecting his ankles, 
knees, hands and elbows, either as due to an undiagnosed 
illness, or as directly related to service.  As the evidence 
is against this claim, reasonable doubt is not applicable in 
this case.  




ORDER

Service connection is denied for joint pain affecting the 
ankles, knees, hands and elbows.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


